DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Election/Restrictions	2
Claim Rejections - 35 USC § 101	2
Allowable Subject Matter	3
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of group I, claims 5-19, 26-28 in the reply filed on 6/28/22 is acknowledged.

Claims 5-19, 26-28 are currently pending.  Claims 1-4, 20-25, 29-32 are withdrawn from consideration.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 19, 28 are drawn to functional descriptive material recorded on a computer readable medium.  Normally, the claim would be statutory.  However, the specification, does not specifically define a computer-readable medium as only the statutory eligible subject matter.  Therefore, computer readable medium will be reasonably interpreted to cover both non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Furthermore, examiner notes that the cited interpretation is valid even if the specification is silent in regards to computer readable media and other such variations.
“A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Petrus A.C.M. Nuijten; Fed Cir, 2006-1371, 9/20/2007).
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to include the disclosed tangible computer readable media, while at the same time excluding the intangible media such as signals, carrier waves.  Any amendment to the claim should be commensurate with its corresponding disclosure.
Examiner suggests, as seen within 1351 OG 212 dated 2/23/2010, applicant include the limitation, “non-transitory”, within the cited claims to overcome the rejection and to avoid any issues of new matter.


Allowable Subject Matter
Claims 5-18, 26-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5, 26, the Applicant’s claimed invention distinguishes over the prior art by “step a of receiving, from a dental-clinic terminal, a three-dimensional intraoral image acquired by a CT scan in a state where a guide tray filled with an impression material is inserted into an oral cavity of a patient; step b of transmitting a plan request signal to one or more preregistered planner terminals; step c of transmitting the three-dimensional image to a first planner terminal which accepts the plan request signal; and step d of receiving implant planning information generated based on the three-dimensional image from the first planner terminal, wherein the guide tray has one or more markers which are used for matching an image of the guide tray and the three-dimensional image and has an impression of a teeth shape of the patient”.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.


Conclusion
Claims 19, 28 are rejected.  Claims 5-18, 26-27 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al (US 2016/0157967 A1) is cited to teach manufacturing surgical guide and crown.
Kim et al (US 2015/0265372 A1) is cited to teach a dental implant insertion set.
Bulloch et al (US 2011/0123946 A1) is cited to teach a dental implant system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666